Title: Mr. Maltby to John Adams, 3 Jan. 1786
From: Maltby
To: Adams, John


          
            
              
            
            

              Old Imry

               Jany. 3d. 1786
            
          
          (Copy)
           
          Mr. Maltby’s most respectful
            compliments to Mr. Adams, inclosing herewith the copy of the
            letters patent of Jay. 1st. to
            the council of Plymouth, together with a printed book of the Charters—He has not yet
            been so fortunate as to find the Grant from the council of Plymouth to Sr. Henry Roswell & others, or any copy thereof, but
            his most diligent endeavours shall be exerted in the Search—this however is recited in
            the printed Charter of Wm. & Mary.
          Inclosed also are Mr. Cushings Letters
            & ye. [thorn] account of the expence attending the
            Copy now procured—

          
            
              
            
          
        